PER CURIAM.
Kurt Aaron Dickson seeks a belated appeal from his judgment and sentence imposed by the Circuit Court for Duval County. Dickson had a timely appeal in this court’s case number 1D02-0325 and he was represented therein by court-appointed counsel. The appeal was dismissed due to counsel’s failure to timely ensure the filing of a record and an initial brief.
The state has responded to the petition and concedes petitioner is entitled to relief because Dickson’s counsel has admitted that he was at fault in the matter. Accordingly, we grant the petition and find that the proper remedy is reinstatement of the original appeal.
Case number 1D02-0325 is hereby reinstated. The Public Defender for the Fourth Judicial Circuit is appointed to represent Dickson in that appeal and shall secure the filing of the record on appeal in case number 1D02-0325 within 50 days of date of this opinion. Briefing shall thereafter proceed in accordance with Florida Rule of Appellate Procedure 9.140(g).
*444PETITION GRANTED and APPEAL REINSTATED.
WOLF, C.J., ERVIN and LEWIS, JJ., concur.